DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 14 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 2015/0128625).
Regarding Claims 1 – 14:
Williams teaches a method for operating a power plant for generating energy, comprising: at least one stationary internal combustion engine (1) and a district heating system (R, paragraph 0042) connected to the at least one internal combustion engine in a heat exchange relationship (via 200, Figs 1 – 5), wherein the at least one internal combustion engine is configured to deliver a mechanical power (Fig 2, via 200) by burning a fuel, wherein on the one hand the at least one internal combustion engine is cooled (Fig 2 – 3, coolant water) and on the other hand heat is supplied to the district heating system through a heat exchange between the district heating system and the at least one internal combustion engine and at least one additional cooler (Figs 1 – 5, heat is generated via engine and used to warm water and facility, see paragraphs 0042, 0048, 0069), wherein the cooling of the at least one internal combustion engine is effected—at least partially—using the at least one additional cooler (compressor 4, which is an intercooler, and see Figs 2 – 3, along with paragraph 0048, 0069) when a transient performance requirement for the at least one internal combustion engine occurs (via 200, Figs 1 – 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747